DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 11A does not show the reference numeral “1108”, which is discussed in the specification [0122].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,4-11 and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudman et al (US 2012/0001834) in view of Singh (US 2018/0081265).
Hudman et al disclose a process of fabricating a blazed diffraction grating ([0021], Figure 3) including the steps of providing a master template or stamp (710) for embossing a structure 224 may comprise a master blazed grating 710 fabricated in a substrate such as silicon, for example via an etching process; and resulting the master grating 710 may result in structure 224 comprising a blazed grating 310 having multiple saw tooth shaped surfaces 312 [0031].

Hudman et al fail to disclose the master template have a plurality of regions, wherein the periodically repeating lines in different ones of the master template regions extend in different directions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to periodically repeating the imprinting the master stamp in different regions with different angle as such would have been depends on the type of blazed grating to be formed, since it has been held that obvious choice in design. Concrete Unlimited Inc. v. Cementcraft Inc. 227 USPQ 784 (Fed. Cir. 1985); In re Kuhle 188 USPQ 7 (CCPA 1975).
Additionally, Singh discloses an imprinting process to produce different grating structures (300,320,340), where the template have sidewalls symmetric and asymmetric opposing side surfaces ([0038], Figures 3A-3C; [0040],[0042] and Figure 4) or could be stepped structure (Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Singh’s teaching of forming different patterns with a master template having different patterning structures in different direction into Hudman et al’s teaching for efficiently producing grating structure with different shape or different design as taught by Singh because Hudman et al teach in [0043] that “it should be recognized that elements thereof may be altered by persons skilled in the art without departing from the spirit and/or scope of claimed subject matter”.

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713